 

Case 5i18-cv-00140-DCB-MTP Document 1 Filed 12/13/18" Page lof 4 ~

" FORM TO BB USED BY PRISONERS IN FILING A COMPLAINT UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

sees —— moa

 

 

 

(LastName) * . co (dentification Number} r
Se a

(First Name) moot, - (Middle Name)

WAV avenn C pouty Nosteck nna) Gorski

(Institutian)

2 Loto SA, Woody ille Mo. AGF

(aires a tha fall name of the plaiad{f, prisaner, and address -
plainitffia this actondrvinyg TOE UE Ta PU SD Ups Bilas aan wo & ae

ifr 1YO- >, Deb-DAP

( . a - . ((o be compised By he Cox

 

   
 
 
 

er ers ome Sem seme e
fosoie Sth fen

teem ares et meetin

(Last plums}

 

 
 

bits c

  

Corporition.s Wt. “CE

ius | tha fall same of the defendant or defexdanctr ts tits action}

Ades) _OTHER LAWSUITS FILED BY PLAINTIFF _

autre gf abe aE ew <add
[sion eo NOTICE AND WARNING: - wee
The plaintifr must fully complete the following questions. Failure to do 50: may result in your case being dismissed.

 

 

 
 

(Fees sha

 

 

 

 

A. Have you ever filed any other lawsuits in a court of the United States? a BRL LI mine “¥es-( Wane oo)

BO” ~~ Hf your answer to A is yes, complete the following information for each and every civil action and appeal filed by.you. (If there
., ‘is more thanonse action, complete the following information for the additional actions on the reverse side of this page or
.—-+-— -additional- sheets of paper): - -

mE eee enact teens Ras Ak wer County es ov

 

 

 

 

is israigedaninge he ee +0) eee tees Somer
fhane ado Ww OR wane ey ave dapeniue HE ott” afednadis Le T
sett Te wy fee
Me £ fae hace dat i F
mee ee Seen ee mseemenan tan emer oe 9 neem scene oF oe mee meee org >

! BD Gourt (if federal court, name the district; if state court, name the,county): saat BS SK rom
| Tae ints yp 2 4 Eck fa you ease beimy siniweed. }

Pace WSHSEt HO; of USDisterck Comfy! a mene tees tema
Maes iit | “xl -Cv- 00) 64 -L-G- -Ei5 ” pl ee Bee

  

 

  

 

one ab Batt fo }
5. Disposition ‘for example: was the case dismissed? If so, what grounds? Was it appealed? Is it still
; pending?)z._.-

 
 

Taeued ets teoebaga gos URINE
 

Case 9.48-cv-00140;DCB-MTP Document 1 Filed: 42/13/18 Page : 2 of 4.

    

PARTIES

(a item I below, place your name and prisoner number in the first blank and place your present address in the second blank. Do the same
for additional plaintiff, if eny).

L, Name of plaintiff: sos go \. Jog oly \e Prisoner Number: \8, Ab

 

 

 

(in item II below, place the full name of the defendant in the first blank, his official position in the second blank, and his place of
employment in the third blank. Use the space below item 1 for the names, Positions, and places of employment of any additional
defendants.) ,

poneeatte ccANQCO LO, NNo\ter — 2088 ind i “ nese gin dian vistmpioyades,
Sor addiuleas toiabatii vj fare KCAL a .
-,_ Rasetckional “Fatstiby — = SSS

      

 

 

_ ofeach ‘defendant(s. ble free the plaintiff is required to complete the portion edewe

PLAINTIRET = ~ cme ee ep Feng uae eee cad core mmes Feet poi Serer tere te tn ere

(In ham Jt hebrew, 3

and his slace of

efasy addiilonal

iei.t posite in the second lank

APPR CLE. BO! eee ——
_Wosdo le ws. BAb04 .. wis ftipl a sadas

pises the “AY nathe of

       
 

   

 

 

ADDRESS: *

 

 

 

 

   

 

 

 

 

 

 

 

   

 

 

Shee De le ee a

* ee =. ama = we
of aench de podanr@). “Theresa
PLAIN y 7-

‘ ’ Al ' eh OON

yet aed eri hNane eras arate were = Peers ~ T= Toe wa sera arenee a ntgee ¢ thio see
VETER AATIS
fe ARS
Laie dimers - ‘ a ee pee eee ge
 

- Case 5:18-cv-00140-DCB-MTP Document1 Filed 12/13/18 Page 3 of 4

GENERAL INFORMATION
A.  Atthe time of the incident complained of in this complaint, were you incarcerated because youhad been convicted ofa crime?
Yes (* No( )
B. Are you presently incarcerated for a parole or probation violation?
| ) } No( )

c. At the time of the incident complained of in this complaint, were you an inmate of the Mississippi Department of Corrections

(vipoc)?

Fest) | No(

D. Are you currently an inmate of the Mississippi Department of Corrections: D0 Cc)?
AL ves oNodise Pat ceimple! i eerited beste you bad been ecnviciad ofa crime?
E. Haye you completed the Administrative Remedy Program regarding the claims presented in this complaint?

R. Xes mn dreseNoy ii. 3, ifso state the results of the procedure: NG ces QO SZ

Met 4 tind

ER Ifiyau aremot en-inmate:of:the Mississippi Department of Corrections, answer therfallowing: questions? :: seni of Correstians
(MbOCY
1. Did you present the facts relating to your complaint to the administrative or grievance procedure in your institution?
Yos( } Bot 3 :
Yes( ) No( )

 

 

 

 

 

 

gS. Ars you currently an iamate of tic ons ADOC?
2. State how your claims were presented (written request, verbal request, request for forms): ‘
“ess o>) Satu Lonel te ideale bag yciatbarqcen cee. datas
E. Slaye vou comepicier a adraais . : elgims ores ited on this complaint?
Wee qi hoc viet 4° M0, Sigh: ce seen eeee tec taeute ig te wm vite ane tse weseusne .
3. State ‘the date your claims were presented:
mn "4. State the result of the procedure: ee sa eee
gE. fevow Mie pales bo ota bk . siwet Get Bes fait. Sipsestians, + ee te
1, Nid you prose the fact wisuslive o: grievance pincedure ia your isiitaieny
Yes{ do et}
2. Stela here yo st cheums ve:

 

Stat te pacduie _— wee eee ee nin punae
eg ‘
he . - -
 

eee
id,

IV.

_ Case 5:18-cv-00140-DCB-MTP Document1 Filed 12/13/18 Page 4 of 4

STATEMENT OF CLAIM

State here as briefly as possible the facts of your case, Describe how each defendant is involved. Also, include the names of
other persons involved, dates, and places. Do not give any legal arguments or cite any cases orstatutes, If you ititend to allege
a number of different claims, number and set forth each claim in a separate paragraph. (Use as much space as youneed; ‘attach
extra sheet ifnecessary.)

\oemo assaulked vy Vittlocds on B- -23-(8 cw cell's 210
and AOS and Wow: AG alt my Qoperty Siskin oy. inmates. I was

 

AL Ww Oren gropery We Ad @ "To aor ND -«C Or YO oA
Std Oe VAS ne Ant aI Pos Wake > DUM ¢ do wal nak WOM. AR Syst at ol BAC:

ou peresas Invelwes date “and 5 res any case ok rah. Wy se iitene | Wvicae

. Blo
» AM NA Oe NOU: et ass He Or. Wad ZONK. Wont DO-+: COLAO: XO

 

  

rf OK ion Noman. “ind geconal satehy abc
AS- s-erigrandunnssat RUNS MERT. Soe neces

 

State what aii ‘you seek from the court. Make no legal arguments. Cite n D0 ‘cases or r statutes.

 

 

 

, Suse tis “SD _ dy ot November ee pg 20. \‘S
cee § Rox \6h ae Ms. 34064

woeel es . oo, Signature of plaintiff, prisoner number and address. of
a ; plait

 

 

 
